EXHIBIT 10.13

 
AMENDMENT
TO
PUBLIC RELATIONS AGREEMENT
 
THE PUBLIC RELATIONS AGREEMENT, originally made effective as of the 21st day of
October, 2015 by and between VISUALANT CORPORATION, a Nevada corporation having
its principal place of business located at 500 Union Street, Suite 420, Seattle,
Washington, 98101-4041 (hereinafter referred to as (“COMPANY”)
AND
FINANCIAL GENETICS LLC, a Delaware limited liability company having its
principal office located at 205 Chestnut Drive, Roslyn, NY, 11576 (hereinafter
referred to as the “CONSULTANT”) is hereby amended on this 18th day of October,
2016,
WITNESSETH THAT:
WHEREAS, the COMPANY, required financial public relations services and has
employed CONSULTANT as an independent contractor consultant to provide such
services, and the parties now desire a written document formalizing the expanded
scope of the relationship and evidencing the terms of their amended agreement;
AND WHEREAS the scope of the work performed by CONSULTANT has expanded beyond
the initial contemplation of the parties and now includes advice and counsel on
capital raising, marketing advice, strategic counsel, shareholder relations and
other services as requested by the COMPANY;
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
promises and covenants, the parties have agreed to amend their agreement as
follow:
1.           COMPENSATION.
Upon the acceptance of this amendment agreement, and based upon the performance
of CONSULTANT during the term of this agreement, an award of TWO HUNDRED
THOUSAND SHARES (200,000) of the COMPANY’S commons stock will be issued to
FINANCIAL GENETICS LLC which shares will be restricted shares subject to Rule
144. The shares shall be issued monthly (33,333 shares per month) over a period
of six months beginning on the date of the execution of this agreement.
But for the modification set forth above, all other elements of the original
agreement between the parties, dated October 21, 2015 remains in force and
effect.
 
 
 
 
1

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the 18th day
of October, 2016.
 
The Company
 
The Consultant
 
 
 
Visualant Corporation
 
Financial Genetics, LLC
 
 
 
/s/ Ron Erickson
 
/s/ Barry Bendett
 
 
 
Ron Erickson, CEO
 
Barry Bendett, President

 
 
 
 
 
 
 
 
 
 
 
 
 
2
